Appeal by defendant from an interlocutory judgment of divorce. Judgment unanimously affirmed, without costs. The weight of the evidence supports the finding of Special Term that defendant went to Nevada for the express purpose of obtaining residence or domicile there for the required statutory period which would enable her to maintain in the Nevada courts an action for divorce, and that she had no intention of establishing a bona fide residence or domicile in that State. Present — Hagarty, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ. [179 Misc. 623.]